Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 04 August 2022. Claims 1-3, 5-6, 8-11, 13-14 and 16-19 are pending and have been considered as follows. Claims 4, 7, 12, 15 and 20 are cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections as set forth in the office action of 04 May 2022 have been considered and are persuasive. Therefore, the Claim Objections as set forth in the office action of 04 May 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-3, 5-6 and 8 under 35 USC 112(b) as set forth in the office action of 04 May 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-3, 5-6 and 8 under 35 USC 112(b) as set forth in the office action of 04 May 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 9-11, 13-14 and 16-19 under 35 USC 112(b) as set forth in the office action of 04 May 2022 have been considered and are NOT persuasive. Applicant has not amended claims 9 and 17 accordingly to overcome the 35 USC 112(b) rejections on the record. See 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claims 1-3, 5-6, 8-11, 13-14 and 16-19 under 35 USC 103 as set forth in the office action of 04 May 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-3, 5-6, 8-11, 13-14 and 16-19 under 35 USC 103 as set forth in the office action of 04 May 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-3, 5-6, 8-11, 13-14 and 16-19 under 35 USC 101 as set forth in the office action of 04 May 2022 have been considered and are NOT persuasive-
Examiner’s Response:
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, regarding the amended/new limitations in the independent claims 1, 9 and 17: 
The limitation “matching the target road auxiliary information with a keyword in preset copywriting templates” is a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. A person can look at data collected (received, detected, obtained, etc.) and form a simple judgement (determination, analysis, comparison, etc.) either mentally or using a pen and paper.
The limitation “obtaining a target copywriting template matched with the target road auxiliary information” do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application since it is recited at a high level of generality (i.e., as a general means of obtaining a template/data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.
The limitations “generating an auxiliary selection message for each of the candidate routes based on the target copywriting template and displaying the auxiliary selection message for each of the candidate routes on the electronic map, so that the user selects the target route from the candidate routes based on the displayed auxiliary selection message; and navigating a vehicle based on the target route” do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application since they are recited at a high level of generality (i.e. as a general action being taken based on the results of the other steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Generating a message and displaying such message are post solution actions, which is a form of insignificant extra-solution activity. And specifically regarding the limitation “navigating a vehicle based on the target route”, Examiner would like to note that the only support for such limitation is the overall specification being about a navigation method/device, specifically the background section/paragraphs of the specification and the “start navigation” feature in the figures. Navigating a vehicle based on a target route is not being interpreted as a vehicle being autonomously moved based on the target route (the claim language does not require such interpretation and nor is there enough support for such interpretation). Navigating a vehicle based on a target route, under broadest reasonable interpretation, is the device navigating/guiding the user of the vehicle based on the target route (for example, by just displaying the target route, directions, etc.) which is considered mere post solution actions, which is a form of insignificant extra-solution activity.
Accordingly, even in combination, the additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
See 35 USC 101 below for further explanation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 are indefinite because of the recited limitations “a road section” in line 28 of claim 9 and in line 24 of claim 17. It is unclear, to the Examiner whether Applicant is referring to the same road section previously recited or not.

Claim 17 is indefinite because of the recited limitation “at least two periods” in line 27 of claim 17. It is unclear, to the Examiner, whether Applicant is referring back to the same at least two periods previously recited or not.

Claim 16 recites the limitation “The electronic device according to claim 15”. There is insufficient antecedent basis for such limitation in the claim. Examiner believes there might have been a typographical error and Applicant meant to amend claim 15 to instead recite claim 9.

Claims 10-11, 13-14 and 18-19 are rejected as being dependent upon a rejected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 8-11, 13-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a method, claim 9 is directed to a device and claim 17 is directed to a non-transitory computer readable storage medium. Therefore, claims 1, 9 and 17 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 9 and 17 are rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A navigation method based on an electronic map, comprising: 
planning candidate routes based on a start position and an end position of a user, and obtaining candidate road sections in each of the candidate routes; 
matching each of the candidate road sections in each of the candidate routes with an association relationship between a road section and road auxiliary information, to obtain a sequence of road auxiliary information for each of the candidate routes; 
for each of the candidate routes, sorting the sequence of road auxiliary information to obtain a sorted result, and selecting target road auxiliary information from the sequence of road auxiliary information based on the sorted result, so that the user selects a target route from the candidate routes based on the target road auxiliary information; 
matching the target road auxiliary information with a keyword in preset copywriting templates, and obtaining a target copywriting template matched with the target road auxiliary information; 
generating an auxiliary selection message for each of the candidate routes based on the target copywriting template and displaying the auxiliary selection message for each of the candidate routes on the electronic map, so that the user selects the target route from the candidate routes based on the displayed auxiliary selection message; and 
navigating a vehicle based on the target route 
before matching each of the candidate road sections in each of the candidate routes, the method further comprises: 
for the road section within at least two periods, determining a ratio of a number of heavy duty vehicle trajectories to a sum of the number of the heavy duty vehicle trajectories and a number of light duty vehicle trajectories as an appearance probability of heavy duty vehicles on the road section within the at least two periods; and 
determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section within the at least two periods, when the road auxiliary information is a heavy-duty-vehicle presence attribute

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the bolded limitations above in the context of this claim encompasses a person looking at data collected (received, detected, etc.) and forming a simple judgement (determination, analysis, comparison, evaluation, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A navigation method based on an electronic map, comprising: 
planning candidate routes based on a start position and an end position of a user, and obtaining candidate road sections in each of the candidate routes; 
matching each of the candidate road sections in each of the candidate routes with an association relationship between a road section and road auxiliary information, to obtain a sequence of road auxiliary information for each of the candidate routes; 
for each of the candidate routes, sorting the sequence of road auxiliary information to obtain a sorted result, and selecting target road auxiliary information from the sequence of road auxiliary information based on the sorted result, so that the user selects a target route from the candidate routes based on the target road auxiliary information; 
matching the target road auxiliary information with a keyword in preset copywriting templates, and obtaining a target copywriting template matched with the target road auxiliary information; 
generating an auxiliary selection message for each of the candidate routes based on the target copywriting template and displaying the auxiliary selection message for each of the candidate routes on the electronic map, so that the user selects the target route from the candidate routes based on the displayed auxiliary selection message; and 
navigating a vehicle based on the target route 
before matching each of the candidate road sections in each of the candidate routes, the method further comprises: 
for the road section within at least two periods, determining a ratio of a number of heavy duty vehicle trajectories to a sum of the number of the heavy duty vehicle trajectories and a number of light duty vehicle trajectories as an appearance probability of heavy duty vehicles on the road section within the at least two periods; and 
determining the association relationship between the road section and the road auxiliary information based on the appearance probability of the heavy duty vehicles on the road section within the at least two periods, when the road auxiliary information is a heavy-duty-vehicle presence attribute

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations underlined above, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, device, etc.) to perform the process. In particular, the obtaining steps are recited at a high level of generality (i.e. as a general means of obtaining information / data / result / etc. for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The selecting, generating, displaying and navigating steps are also recited at a high level of generality (i.e. as a general means of selecting some information, generating and displaying some message and simply navigating/guiding a vehicle), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1, 9 and 17 further recite the “electronic map", “electronic device”, “processor”, “memory”, “instructions executable by the at least one processor”, and “non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a navigation method”, “preset copywriting templates”, “vehicle” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of obtaining steps are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitations of selecting information, generating and displaying a message and navigating a vehicle are well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performances are well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-3, 5-6, 8, 10-11, 13-14, 16 and 18-19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-3, 5-6, 8, 10-11, 13-14, 16 and 18-19 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1-3, 5-6, 8-11, 13-14 and 16-19 are ineligible under 35 USC §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667